Citation Nr: 1030873	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  10-09 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA death 
pension in the amount of $21,813.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach
INTRODUCTION

The Veteran, who died on May [redacted], 2007, served on active duty from 
November 1944 to July 1946.  The appellant is the custodian of 
the surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2010 decision by the RO's Committee on 
Waivers and Compromises.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In October 2009, based on information showing that the 
surviving spouse had been receiving more income than originally 
reported, her VA death pension award was retroactively terminated 
effective June 1, 2007.

2.  Retroactive termination of the surviving spouse's death 
pension gave rise to a validly created overpayment in the amount 
of $21,813.00.

3.  The creation of the overpayment was not due to the 
appellant's fraud, misrepresentation, or bad faith.

4.  The appellant was at fault with respect to the creation of 
the overpayment by failing to timely inform VA that the surviving 
spouse was receiving VA pension benefits based on incorrectly 
reported income.

5.  There was no fault on the part of VA with respect to the 
creation of the overpayment.

6.  Allowing the surviving spouse to retain the benefits she 
erroneously received for the period, effective June 1, 2007, 
would result in her unjust enrichment.

7.  Recovery of the overpayment will not cause the surviving 
spouse undue hardship.


CONCLUSIONS OF LAW

1.  The charged indebtedness in the amount of $21,813.00 was 
validly created.  38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. §§ 
3.4, 3.57 (2009).

2.  There has been no showing of fraud, misrepresentation, or bad 
faith on the part of the appellant in the creation of the 
overpayment.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 
1.963, 1.965 (2009).

3.  Recovery of an overpayment of death pension benefits prior to 
June 1, 2007, would not be against equity and good conscience.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 
(2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Generally, VA has a duty to inform the appellant of the evidence 
needed to substantiate a claim and to assist him or her in 
obtaining the relevant evidence to support that claim 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159. However, in Barger v. 
Principi, 16 Vet. App. 132 (2002), the United States Court of 
Appeals for Veterans Claims (the Court) held that VA's duty to 
notify and assist is not applicable to cases involving the waiver 
of recovery of overpayment claims.  In this regard, however, the 
Board notes that general due process concerns have been satisfied 
in connection with this appeal.  

In July 2009, VA informed the appellant that a pension 
eligibility verification report had shown more income than 
previously reported, as well as a substantial increase in the 
surviving spouse's net worth.  

VA requested how and when such increase had occurred.  VA 
requested that the appellant reply within sixty days of the above 
date of the letter and that if the requested evidence was not 
received, the surviving spouse's benefits would be stopped.  The 
RO informed the appellant that the adjustment of benefits would 
result in an overpayment which would have to be repaid.  The RO 
noted, however, it if the appellant waited more than sixty days 
to submit evidence, the RO would carefully consider whatever he 
submitted, but that the adjustment of benefits may have already 
gone into effect and would continue in that status while it 
reviewed the additional evidence.  

On October 5, 2009, VA informed the appellant that it had 
received no response from the appellant and that it would, 
therefore, terminate the surviving spouse's death pension, 
effective June 1, 2007.  

On October 16, 2009, VA informed the appellant that the foregoing 
action had resulted in an overpayment to the surviving spouse in 
the amount of $21,813.00.  The following month, the appellant 
submitted a Notice of Disagreement and the RO provided the 
appellant a copy of a statement of the case in February 2010, 
which informed him of the criteria for waiving recovery of the 
overpayment.  The Board finds, therefore, that as a practical 
matter, VA has informed the appellant of the evidence needed to 
substantiate the claim.

In addition, the Board notes that the appellant has engaged the 
services of a representative and has been provided with ample 
opportunity to submit evidence and argument in support of his 
claim. 

Analysis

Generally, VA death pension is a monthly or other periodic 
payment made by VA to a surviving spouse following the death of a 
veteran who served during a period of war. 38 U.S.C.A. § 1541; 38 
C.F.R. § 3.3(b)(4).  Pension is payable at a specified maximum 
annual pension rate, which is reduced on a dollar-for-dollar 
basis by the amount of the surviving spouse's countable annual 
income.  38 U.S.C.A. § 1503, 1521; 38 C.F.R. § 3.271, 3.273.  
Unless an item, such as unreimbursed medical expenses, is 
specifically excluded, all income from all sources must be 
reported.  38 C.F.R. § 3.271, 3.272, 3.273.

Once entitlement to pension is granted, the surviving spouse's 
custodian must keep VA apprised of her income.  Any changes in 
the amount of that income will result in recomputation of her 
countable income and may adjust the amount of pension she is 
entitled to receive.  38 C.F.R. § 3.273.

In addition to annual income, the surviving spouse's net worth 
may be considered in determining her eligibility for VA 
disability pension.  38 C.F.R. § 3.263. The term 'net worth' 
means the market value, less mortgages or other encumbrances, of 
all real and personal property owned by the surviving spouse, 
except her dwelling (single family unit), including a reasonable 
lot area, and personal effects suitable to and consistent with 
the her reasonable mode of life.  38 C.F.R. § 3.263(b), 3.275(b).

In determining whether net worth should be used for the surviving 
spouse's maintenance, factors to be considered include: whether 
the funds can be readily converted into cash at no substantial 
sacrifice; life expectancy; the number of dependents; and the 
potential rate of depletion, including spending due to unusual 
medical expenses.  38 C.F.R. § 3.275(d).

What constitutes excessive net worth is a question of fact for 
resolution after consideration of the facts and circumstances in 
each case.  See M21-1, Part IV, Chapter 16.04(c)(2).  When the 
totality of the circumstances indicates that the corpus of the 
surviving spouse's estate is large enough that it would be 
reasonable to consume a part of the corpus for her maintenance, 
the law provides that death pension benefits should not be paid.  
38 U.S.C.A. § 1522; 38 C.F.R. § 3.274(a).

The appellant contends that recovery of the overpayment in 
question should be waived due to the surviving spouse's lack of 
income and inability to function alone. In essence, he contends 
that recovery of the overpayment would be against the principles 
of equity and good conscience.  However, after carefully 
considering the claim in light of the record and the applicable 
law, the Board is of the opinion that the preponderance of the 
evidence is against the claim.  Accordingly, the appeal will be 
denied.  

In determining whether a waiver of overpayment is appropriate, 
VA's (and the Board's) inquiry is focused on three distinct 
questions.  First, VA must determine if the overpayment at issue 
was validly created.  See Schaper v. Derwinski, 1 Vet. App. 430, 
434-35 (1991); see also Prec. Op. VA Gen. Counsel 6-98 (63 Fed. 
Reg. 31264 (1998).  For obvious reasons, in the absence of a 
valid debt, no further inquiry is necessary.

Second, if the debt is valid, VA must determine if fraud, 
misrepresentation or bad faith played a role in its creation. If 
it did, waiver of the overpayment is automatically precluded, and 
further analysis is not warranted. See 38 U.S.C.A. § 5302; 38 
C.F.R. §§ 1.962, 1.963(a), 1.965(b); see also Ridings v. Brown, 6 
Vet. App. 544 (1994).

Finally, after it has been determined that the debt is valid and 
that fraud, misrepresentation and/or bad faith had no part in its 
creation, VA must then consider whether collection of the debt 
would be against equity and good conscience.  See 38 U.S.C.A. § 
5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  The resolution of 
this question involves the consideration of various elements 
including, inter alia, the fault of the debtor, the fault of VA, 
undue hardship, unjust enrichment, whether collecting the debt 
would defeat the purpose of the benefit, and whether the 
appellant changed his position to his detriment as a result of 
the overpayment.

The Board will address these three areas of consideration in 
turn.

Creation of the overpayment

There is no question that there was an overpayment of VA 
benefits.  The Board must initially determine whether that 
overpayment was validly created.  In this case, neither the 
appellant nor his representative has presented any cogent 
argument challenging the validity or creation of the overpayment.  
In addition, neither contends that the amount of the 
indebtedness, $21,813.00, was incorrectly calculated.  Rather, 
the appellant contends that collection of the debt would be 
against equity and good conscience.  Thus, the validity of the 
indebtedness is not at issue. 

Fraud, misrepresentation, or bad faith

If there is an indication of fraud, misrepresentation or bad 
faith in the creation of the overpayment, waiver of the 
overpayment is automatically precluded, and further analysis is 
not warranted.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 
1.963(a), 1.965(b).  The Committee determined that the appellant 
had not demonstrated bad faith in creating the overpayment.  
However, it is the Board's responsibility to consider the matter 
of bad faith on a de novo basis.

The term "bad faith" generally describes unfair or deceptive 
dealing by someone who seeks to gain by such dealing at another's 
expense.  An appellant's conduct in connection with an 
overpayment exhibits bad faith if such conduct, although not 
undertaken with actual fraudulent intent, is undertaken with 
intent to seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  See 
Richards v. Brown, 9 Vet. App. 255 (1996); 38 C.F.R. § 1.965(b).

Although the evidence indicates that the appellant was notified 
on several occasions of the need to report changes in the 
surviving spouse's income, and the potential effect such changes 
would have on her entitlement to VA benefits, there is no 
evidence that the appellant deliberately acted with the intent to 
seek an unfair advantage, with knowledge of the likely 
consequences.  It appears, instead, that the error was of 
omission rather than commission.

Therefore, the Board finds that the appellant did not commit 
fraud, misrepresentation, or bad faith, and that there is no 
statutory bar to waiver of recovery of the overpayment.
Equity and good conscience

As indicated above, the phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the 
government.  In making this determination, consideration will be 
given to six enumerated elements, which include fault of  the 
appellant and undue hardship.  See 38 C.F.R. § 1.965(a); see also 
Cullen v. Brown, 5 Vet. App. 510 (1993) [noting that when 
determining whether recovery is against equity and good 
conscience, the Board must analyze all six factors].

The definition of fault is "the commission or omission of an act 
that directly results in the creation of the debt." Veterans 
Benefits Administration Circular 20-90-5, (Feb. 12, 1990).  Fault 
should initially be considered relative to the degree of control 
the appellant had over the circumstances leading to the 
overpayment.  If control is established, even to a minor degree, 
the secondary determination is whether the appellant's actions 
were those expected of a person exercising a high degree of care, 
with due regard for the appellant's contractual responsibility to 
the government.  The age, financial experience, and education of 
the appellant should also be considered in these determinations.

A person who is a recipient of VA pension benefits must notify VA 
of all circumstances that will affect her entitlement to receive 
the benefit being paid.  As indicated above in the discussion of 
bad faith, there is no evidence that the appellant actually read 
and disregarded information supplied by VA concerning the effect 
of changes in the surviving spouse's income on her VA benefits 
and the requirement that he report such changes.  However, 
although this may lead to a conclusion that bad faith did not 
exist, it does not absolve the appellant of fault.  See Jordan v. 
Brown, 10 Vet. App. 171 (1997) [finding that professed ignorance 
of the controlling regulation or the failure to read relevant 
notices does not alleviate fault].  Even if the appellant did not 
read the instructions from VA, persons dealing with the 
Government are charged with knowledge of federal statutes and 
lawfully promulgated agency regulations "regardless of actual 
knowledge of what is in the (r)egulations or of the hardship 
resulting from innocent ignorance."  See Morris v. Derwinski, 1 
Vet. App. 260, 265 (1991), citing Fed. Crop Ins. Corp. v. 
Merrill, 33 U.S. 380, 384-85; 68 S.Ct. 1, 3; 92 L.Ed. 10 (1947).

In August 2007, the VA Pension Maintenance Center at the RO 
granted a VA death pension to the Veteran's surviving spouse at 
the aid and attendance rate, effective May 1, 2007, payable from 
June 1, 2007.  At that time, the RO also proposed that the 
surviving spouse be found incompetent due to her inability to 
handle funds.  The RO noted that the surviving spouse had been 
examined and found incompetent due to memory disturbances, 
coronary artery disease, degenerative joint disease, 
hypertension, fatigue, and diarrhea.  The RO received no 
objection to that proposal, and in September 2007, it informed 
the surviving spouse that it would withhold benefits payable 
pending the appointment of someone to manage her financial 
affairs.  In November 2007, the Veteran's surviving spouse was 
found incompetent; and in April 2008, the RO accepted the 
appointment of the surviving spouse's son as her custodian.  

In May 2008, the RO informed the appellant that Veteran's 
surviving spouse had been awarded death pension with entitlement 
to aid and attendance, effective May 1, 2007, payable from June 
1, 2007.  The RO noted that the surviving spouse's monthly 
benefit would be as follows:

	Monthly Rate		Effective Date 		Reason
	$1,196.00		May 1, 2007			Month of Death 
rate
	   $976.00		June 1, 2007			Pension with Aid 
and
      Attendance granted
	   $998.00		December 1, 2007		Legislative 
Adjustment
	   $622.00		June 1, 2008			Income Adjustment

In May 2008, the RO informed the appellant of the amount of 
income it used in computing the surviving spouse's rate of 
pension.  The RO further notified him that he should tell VA 
immediately of any changes in the surviving spouse's income or 
net worth.  In addition VA stated that the failure to notify it 
of these changes immediately will result in an overpayment which 
is subject to recovery.  The appellant did not dispute any of the 
amounts composing the appellant's income.  

The RO set forth the following income breakdown which had been 
used to compute her rate of payment:

	June 1, 2007
		Social Security 		  $2,766.00
		Civil Service			$16,117.00
		Interest/Dividends		  $1,281.00
		Other Income			     $255.00
		Medical Expenses		$21,826.00
		Last Expenses		   $5281.00

	
July 1, 2007
		Social Security 		  $7,890.00
		Civil Service			$16,117.00
		Interest/Dividends		  $1,281.00
		Other Income			     $255.00
		Medical Expenses		$21,826.00
		Last Expenses		  $5,281.00

December 1, 2007
		Social Security 		  $8,068.00
		Civil Service			$16,117.00
		Interest/Dividends		  $1,281.00
		Other Income			     $255.00
		Medical Expenses		$21,826.00
		Last Expenses		  $5,281.00

January 1, 2008
		Social Security 		  $8,068.00
		Civil Service			$16,117.00
		Interest/Dividends		  $1,281.00
		Other Income			     $255.00
		Medical Expenses		$21,846.00
		Last Expenses		  $5,281.00

February 1, 2008
		Social Security 		  $8,068.00
		Civil Service			$16,644.00
		Interest/Dividends		   $1,281.00
		Medical Expenses		$21, 846.00
		Last Expenses		    $5,281.00
	
June 1, 2008
		Social Security 		  $8,068.00
		Civil Service			$16,644.00
		Interest/Dividends		  $1,281.00
		Other Income			         $0.00
		Medical Expenses		$21,846.00
		Last Expenses		         $0.00

In April 2009, the RO received an Improved Pension Eligibility 
Verification Report (EVR) on behalf of the surviving spouse.  The 
appellant reported that the surviving spouse received monthly 
Social Security benefits of $711.00 but no U.S. Civil Service.  
He also reported that for the 2008 calendar year, the surviving 
spouse had received $4,627.00 in total dividends and interest, 
$3,739.00 in net farm income, and $19,562.00 in pension.  He 
stated that she had a net worth of $51,111.00 in interest bearing 
bank accounts.  The appellant reported that during 2008, the 
surviving spouse had realized unreimbursed medical expenses of 
$22,175.00 and that for 2009, her estimated medical expenses were 
$21,576.00.

On July 14, 2009, the RO informed the appellant that the EVR had 
indicated that the surviving spouse had been receiving more 
income than had been previously reported to VA.  The RO requested 
that the appellant complete EVR's for the time periods from May 
[redacted], 2007, through May 31, 2008; January 1, 2008, through December 
31, 2008; and January 1, 2009, through December 31, 2009.  The RO 
also requested that the appellant report a questionnaire in 
regard to the surviving spouse's farm income, as well as a 
request for details of expenses with respect to $51,111.00 in an 
interest bearing account.  In particular, VA requested how and 
when such increase had occurred.  VA requested that the appellant 
reply within sixty days of the above date of the letter and 
indicated that if the requested evidence was not received, the 
surviving spouse's benefits would be stopped.  The RO informed 
the appellant that the adjustment of benefits would result in an 
overpayment which would have to be repaid.

On October 5, 2009, VA informed the appellant that it had 
received no response from him and that it would, therefore, 
terminate the surviving spouse's death pension.  

On October 16, 2009, VA informed the appellant that the foregoing 
action had resulted in an overpayment to the surviving spouse in 
the amount of $21,813.00.  The following month, the appellant 
requested that collection of that overpayment be waived due to 
the surviving spouse's lack of income and inability to function 
alone.

On January 19, 2010, the RO received a report detailing the 
surviving spouse's monthly expenses:  housing - $150.00; food - 
$300.00; taxes - $167.00; clothing - $200.00; utilities - 
$350.00; sitters - $1,440.00; and insurance - $100.00.  It was 
noted that in May 2007, she had paid $5,881.60 in burial/funeral 
expenses and that in July 2007, she had received $47,000.00 in 
commercial life insurance payments.  The appellant also reported 
that during the last year, the surviving spouse had received 
$3,739.00 in gross farm income, and that she had incurred farm 
expenses of $1,160.00, consisting of $132.00 for feed, $928.00 
for supplies, and $100.00 for machine hire.  

On an Improved Pension Eligibility Verification Report (VA Form 
21-0518-1), received on January 19, 2008, the appellant reported 
that the surviving spouse's monthly income consisted of $711.00 
in Social Security and $1,060.00 from the United States Postal 
Service.  Her annual income for the period from May [redacted], 2007, 
through May 31, 2008, consisted of $664.00 in total interest and 
dividends and $3,739.00 in farm income.  She also reported 
identical income for the 2008 calendar year and for the 2009 
calendar year, respectively.  Her net worth consisted of 
$51,111.00 in interest bearing bank accounts.

In a May 2010 telephone contact with VA, the appellant reported 
that the surviving spouse's 350 acre farm was worth about $40.00 
an acre.

In May 2010, one of the surviving spouse's health care attendants 
reported that she began her employment in March 2006 and that she 
was paid $748.00 per month.  Another health care attendant 
reported that she began her employment in 2006 and that she was 
paid $904.00 per month.  

In June 2008, the appellant reported the surviving spouse's 
medical expenses as follows:

	May [redacted], 2007 through May 31, 2008

		Medicare 			  $1,136.50
		Private Medical Insurance	  $3,318.36
		Sitter				  $4,805.33
		Sitter				  $8,871.36

For the period from January 1, 2008, through March 7, 2008, the 
appellant reported that the surviving spouse had hired a sitter 
at the cost of $1,101.00.

A list of computations was also included with the medical expense 
report.  However, the significance of those computations was not 
identified.  In any event, the appellant reported that for the 
period from May [redacted], 2007, through May 31, 2008, the surviving 
spouse's medical expenses totaled $18,006.51.

	Calendar Year 2008

		Medicare 			  $1,156.80
		Private Medical Insurance	  $3,120.96
		Sitter				  $4,767.00
		Sitter				  $8,777.00
		Medicine			  $2850.79

For the period from January 1, 2008 through March 7, 2008, the 
appellant reported that the surviving spouse had hired a sitter 
at the cost of $1,101.00.

The appellant reported that for calendar year 2008, the surviving 
spouse's medical expenses had totaled $21,683.55.

	Calendar Year 2008

		Medicare 			  $1,156.80
		Private Medical Insurance	  $1,489.80
		Emergency Call Service	       $30.97
		Sitter				$20,748.00

A list of computations was also included with the medical expense 
report.  However, the significance of those computations was not 
identified.  In any event, the appellant reported that for 
calendar year 2009, the surviving spouse's medical expenses 
totaled $23,394.60.

There was also a communication showing the following monthly 
Social Security benefits and their effective date:

	Effective Date		Amount

	May 2007			$657.50
	December 2007		$672.40
	December 2008		$711.40
	December 2009		$711.50

In a June 23, 2010, letter, the RO informed the appellant that 
effective May [redacted], 2007, the surviving spouse's income had been 
$15,305.00.  The RO noted that her income exceed the maximum 
annual pension limit of $11,715.00 for a surviving spouse with no 
dependents but an additional allowance for aid and attendance.  
Therefore, the RO confirmed that due to her excess income, the 
surviving spouse had not been eligible for VA death pension.  The 
RO noted that the surviving spouse's income had been based on the 
following income and allowable expenses:

	Source					Income

	Social Security				  $2,766.00
	Civil Service Benefits			$16,117.00
	USPS Retirement				$19, 560.00
	Interest					      $664.00
	Social Security Death Benefit		      $255.00
	5% Medical Deductible			      $366.00.

	Source					Expense

	Allowable Medical Expenses		$19,142.00
	Last Expenses				  $5,281.00

The RO noted that it had also reviewed the surviving spouse's 
eligibility for benefits, effective January 19, 2010.  However, 
her income of $22,820.00 exceeded the maximum annual pension 
limit of $12,681.00 for a surviving spouse with no dependents but 
an aid and attendance allowance for the 2010 calendar year.

The RO noted that the surviving spouse's income had been based on 
the following income and allowable expenses:

	Source					Income

	Social Security				  $8,538.00
	Civil Service Benefits			$17,088.00
	USPS Retirement				$19, 560.00
	Interest					      $664.00
	Interest					      $664.00
	5% Medical Deductible			      $396.00.

	Source					Expense

	Allowable Medical Expenses		$23,426.00

In reviewing the foregoing evidence, the Board finds the 
appellant wholly at fault in creation of the overpayment.  He was 
fully informed of the income on which the surviving spouse's rate 
of death pension was based.  He was also fully informed as to the 
need to report any changes in that income, and the consequences 
for failing to do so.  The question, then is whether it would be 
against equity and good conscience to recover that overpayment.  
In this case, the Board finds that it would not.

Equity and Good Conscience

After reviewing the evidence, the Board finds that failure to 
make restitution of the overpayment would result in unjust 
enrichment to the surviving spouse.  Due to her  her excess 
income, she received money for more than three years to which she 
was not entitled.  A waiver of this overpayment would allow her 
to realize a gain based on her custodian's failure to recognize 
and report the fact that her pension had been based on incorrect 
statement of her income.  The question then is whether recovery 
of the overpayment would cause an undue hardship, such that the 
surviving spouse would be deprived of the basic necessities of 
life.  A review of the evidence shows that it would not.

Although the surviving spouse has significant medical expenses, 
her income noted is sufficient to cover her monthly expenses last 
reported in January 2010.  Therefore, it would not cause her 
financial hardship to repay the noted overpayment.  Accordingly, 
the Board concludes that based on the standard of equity and good 
conscience, waiver of recovery of this overpayment is not in 
order.  38 C.F.R. §§ 1.963(a), 1.965(a).

In arriving at this decision, the Board has also considered the 
applicability of the doctrine of reasonable doubt.  However, that 
doctrine is only invoked where there is an approximate balance of 
evidence which neither proves nor disproves the claim. In this 
case, the preponderance of the evidence is against the 
appellant's claim.  Therefore, the doctrine of reasonable doubt 
is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 




ORDER

Entitlement to waiver of recovery of an overpayment of VA death 
pension in the amount of $21,813.00 is denied.



____________________________________________
	LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


